Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS
Applicant's amendments/remarks received on 02/18/2021 have been entered. 
Independent claims 1, and 9 have been amended.
Outstanding USC 112 (B) rejection withdrawn based on amendments/remarks filed.
Claims 1-6, and 8-12 remained pending.  
Examiner refers to the action below.

Examiner Notes 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6, and 8-12 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, including those listed in the current PTO-892 which teaches a method which involves creating a first image of the surface of the consignment unit. The consignment unit is described by the first image. The first image is linked with an identification number. The first image and the identification number are stored on a data processing unit. The first image is stored as an image file. The first image is created with a digital camera. The digital camera is integrated into a mobile device which is connected to a data transmission network and has functionalities of a computer system.  The data transmission network is connected to the data processing unit and a computer program by which the first image is transferred onto the data processing unit runs on the mobile device, as currently illustrated in the currently amended independent claims 1, and 9.

       The prior arts of records, namely DRA in view of Bowne (all previously cited), in the last rejection also do not appear to teach as amended said method which involves creating a first image of the surface of the consignment unit. The consignment unit is described by the first image. The first image is linked with an 

       The prior arts of records, namely DRA in view of Chatte, and further in view of Desprez (all previously cited), in the last rejection also do not appear to teach as amended said method which involves creating a first image of the surface of the consignment unit. The consignment unit is described by the first image. The first image is linked with an identification number. The first image and the identification number are stored on a data processing unit. The first image is stored as an image file. The first image is created with a digital camera. The digital camera is integrated into a mobile device which is connected to a data transmission network and has functionalities of a computer system.  The data transmission network is connected to the data processing unit and a computer program by which the first image is transferred onto the data processing unit runs on the mobile 

       Furthermore, claims 1-6, and 8-12 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 6-10 of the response filed on 02/18/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
2/25/2021